Name: Regulation (EC) No 1006/2009 of the European Parliament and of the Council of 16 September 2009 amending Regulation (EC) No 808/2004 concerning Community statistics on the information society (Text with EEA relevance)
 Type: Regulation
 Subject Matter: demography and population;  communications;  economic analysis;  information and information processing;  information technology and data processing;  business classification
 Date Published: nan

 31.10.2009 EN Official Journal of the European Union L 286/31 REGULATION (EC) No 1006/2009 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 16 September 2009 amending Regulation (EC) No 808/2004 concerning Community statistics on the information society (Text with EEA relevance) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 285(1) thereof, Having regard to the proposal from the Commission, Acting in accordance with the procedure laid down in Article 251 of the Treaty (1), Whereas: (1) The annual provision of statistics on the information society as laid down in Regulation (EC) No 808/2004 of the European Parliament and of the Council (2) is restricted to up to five reference years after the date of entry into force of that Regulation and will end in 2009. However, there is a continuing need at Community level for the annual provision of coherent statistical information on the information society domain. (2) The European Council of March 2005 stressed the importance of building a fully inclusive information society, based on widespread use of information and communication technologies (ICTs) in public services, small and medium sized enterprises (SMEs) and households. (3) The European Council of March 2006 recognised the crucial importance of a more productive use of ICTs in businesses and administrative organisations and called on the Commission and the Member States to implement the i2010 strategy vigorously. This strategy promotes an open and competitive digital economy and highlights ICT as a driver of inclusion and quality of life. It is seen as a key factor in the renewed Lisbon partnership for growth and jobs. (4) In April 2006 the i2010 High Level Group set up by Commission Decision 2006/215/EC (3) endorsed the i2010 benchmarking framework, which sets out a list of key indicators to benchmark the development of the European information society as laid down in the i2010 strategy. (5) Decision No 1639/2006/EC of the European Parliament and of the Council of 24 October 2006 establishing a Competitiveness and Innovation Framework Programme (2007 to 2013) (4) helps to enhance competitiveness and innovation capacity in the Community, to promote the advancement of the knowledge society, and to foster sustainable development based on balanced economic growth. That Decision requires the Community to equip itself with a sound analytical basis to support policy making in a number of areas. The framework programme established by that Decision supports actions for policy analyses based on official statistics. (6) The Ministerial Declaration on e-Inclusion, which was adopted in Riga on 11 June 2006, calls for an inclusive information society. It sets the framework for a comprehensive policy on e-Inclusion, addressing issues in the fields of the ageing society, the geographical digital divide, accessibility, digital literacy and competences, cultural diversity and inclusive online public services. It invites the Commission to support evidence gathering and benchmarking within and outside the European Union. (7) The indicators for benchmarking the development of the information society as expressed in the political strategies of the Community, such as the i2010 benchmarking framework of the i2010 strategy and its further developments under the Lisbon strategy, should be based on coherent statistical information. (8) The amendment of Regulation (EC) No 808/2004 should take into account Regulation (EC) No 223/2009 of the European Parliament and of the Council of 11 March 2009 on European statistics (5). (9) This Regulation should not increase the burden on respondents and national statistical authorities, measured by the number of mandatory variables or interview duration, in respect of the collection and transmission of harmonised statistics as compared to the situation existing before the entry into force of this Regulation. (10) Regulation (EC) No 808/2004 should therefore be amended accordingly. (11) The Statistical Programme Committee established by Council Decision 89/382/EEC, Euratom (6) has been consulted, HAVE ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 808/2004 is hereby amended as follows: 1. Article 3(1) is replaced by the following: 1. The statistics to be compiled shall include information which is useful to the structural indicators and required to benchmark political strategies of the Community on the development of the European information space, business innovation and the European information society, such as the i2010 benchmarking framework and its developments under the Lisbon strategy, and other information necessary to provide a uniform basis on which to analyse the information society.; 2. Article 6 is replaced by the following: Article 6 Treatment, transmission and dissemination of data 1. Member States shall transmit the data and the metadata required by this Regulation and its implementing measures to the Commission (Eurostat) in accordance with Article 21 of Regulation (EC) No 223/2009 of the European Parliament and of the Council of 11 March 2009 on European statistics (7) on the transmission of confidential data. 2. Member States shall transmit the data and metadata required by this Regulation in electronic form, in accordance with an interchange standard agreed between the Commission and the Member States. 3. Chapter V of Regulation (EC) No 223/2009 shall apply to the treatment and dissemination of confidential data. 3. Article 7 is replaced by the following: Article 7 Statistical quality and reports 1. Member States shall ensure the quality of the data transmitted. 2. For the purpose of this Regulation, the quality criteria as laid down in Article 12(1) of Regulation (EC) No 223/2009 shall apply. 3. Every year, Member States shall provide the Commission (Eurostat) with a report on the quality of the data transmitted as well as on any methodological changes that have been made. The report shall be provided one month after the transmission of the data.; 4. Annexes I and II are replaced by the text appearing in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Strasbourg, 16 September 2009. For the European Parliament The President J. BUZEK For the Council The President C. MALMSTRÃ M (1) Opinion of the European Parliament of 2 April 2009 (not yet published in the Official Journal) and Council Decision of 13 July 2009. (2) OJ L 143, 30.4.2004, p. 49. (3) OJ L 80, 17.3.2006, p. 74. (4) OJ L 310, 9.11.2006, p. 15. (5) OJ L 87, 31.3.2009, p. 164. (6) OJ L 181, 28.6.1989, p. 47. (7) OJ L 87, 31.3.2009, p. 164.; ANNEX ANNEX I Module 1: Enterprises and the information society 1. Aims The aim of this module is the timely provision of statistics on enterprises and the information society. It provides a framework for the requirements in terms of coverage, duration and periodicity, subjects covered, breakdowns of data provision, type of data provision and any necessary pilot or feasibility studies. 2. Coverage This module covers business activities within Sections C to N and R and Division 95 of the statistical classification of economic activities in the European Community (NACE REV. 2). Statistics will be compiled for enterprise units. 3. Duration and periodicity of data provision Statistics will be provided annually for up to 15 reference years from 20 May 2004. Not all characteristics will necessarily be provided each year; the periodicity of provision for each characteristic will be specified and agreed upon as part of the implementing measures referred to in Article 8. 4. Subjects covered The characteristics to be provided will be drawn from the following list of subjects:  ICT systems and their usage in enterprises,  use of the Internet and other electronic networks by enterprises,  e-commerce,  e-business processes and organisational aspects,  use of ICT by enterprises to exchange information and services with governments and public administrations (e-government),  ICT competence in the enterprise unit and the need for ICT skills,  barriers to the use of ICT, the Internet and other electronic networks, e-commerce and e-business processes,  ICT expenditure and investment,  ICT security and trust,  use of ICT and its impact on the environment (Green ICT),  access to and use of the Internet and other network technologies for connecting objects and devices (Internet of Things),  access to and use of technologies providing the ability to connect to the Internet or other networks from anywhere at any time (ubiquitous connectivity). Not all subjects will be covered each year. 5. Breakdowns of data provision Not all breakdowns will necessarily be provided each year; the breakdowns required will be drawn from the following list, taking into account the nature of the statistical units, the expected quality of the statistical data and the overall sampling size. The breakdowns will be agreed upon as part of the implementing measures:  by size class,  by NACE heading,  by region: regional breakdowns will be limited to no more than three groupings. 6. Type of data provision Member States will transmit aggregate data to the Commission (Eurostat). 7. Feasibility and pilot studies Whenever significant new data requirements are identified or new indicators of a complex nature are required, the Commission will institute feasibility or pilot studies to be completed on a voluntary basis by the Member States before any data collection. These studies will assess the feasibility of the respective data collection, taking into consideration the benefits of the availability of the data in relation to the collection costs and the burden on respondents. The results of these feasibility or pilot studies will contribute to the definition of new indicators. ANNEX II Module 2: Individuals, households and the information society 1. Aims The aim of this module is the timely provision of statistics on individuals, households and the information society. It provides a framework for the requirements in terms of coverage, duration and periodicity, subjects covered, socioeconomic background characteristics of data provision, type of data provision and any necessary pilot or feasibility studies. 2. Coverage This module covers statistics about individuals and households. 3. Duration and periodicity of data provision Statistics will be provided annually for up to 15 reference years from 20 May 2004. Not all characteristics will necessarily be provided each year; the periodicity of provision for each characteristic will be specified and agreed upon as part of the implementing measures referred to in Article 8. 4. Subjects covered The characteristics to be provided will be drawn from the following list of subjects:  access to and use of ICTs by individuals and/or in households,  use of the Internet and other electronic networks for different purposes by individuals and/or in households,  ICT security and trust,  ICT competence and skills,  barriers to the use of ICT and the Internet,  perceived effects of ICT usage on individuals and/or on households,  use of ICT by individuals to exchange information and services with governments and public administrations (e-government),  access to and use of technologies enabling connection to the Internet or other networks from anywhere at any time (ubiquitous connectivity). Not all subjects will be covered each year. 5. Socioeconomic background characteristics of data provision Not all background characteristics will necessarily be provided each year; the background characteristics required will be drawn from the following list and agreed upon as part of the implementing measures: (a) for statistics supplied for households:  by household type,  by income group,  by region. (b) for statistics supplied for individuals:  by age group,  by sex,  by education level,  by employment situation,  by de facto marital status,  by country of birth, citizenship,  by region. 6. Type of data provision Member States will transmit to the Commission (Eurostat) individual data records, but such records will not allow direct identification of the statistical units concerned. 7. Feasibility and pilot studies Whenever significant new data requirements are identified or new indicators of a complex nature are required, the Commission will institute feasibility or pilot studies to be completed on a voluntary basis by the Member States before any data collection. These studies will assess the feasibility of the respective data collection, taking into consideration the benefits of the availability of the data in relation to the collection costs and the burden on respondents. The results of these feasibility or pilot studies will contribute to the definition of new indicators.